ZALICUS INC.






EQUITY DISTRIBUTION AGREEMENT






June19, 2012






Wedbush Securities Inc.
One Bush Street, Suite 1700
San Francisco, California 94104






Ladies and Gentlemen:




     1. Introductory. Zalicus Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
through or to Wedbush Securities Inc., as sales agent or principal (“Wedbush”),
on the terms and subject to the conditions of this Equity Distribution Agreement
(this “Agreement”), shares of its authorized but unissued common stock, par
value $0.001 per share, having an aggregate gross sales price of up to $15
million (the “Shares”). The shares of common stock, par value $0.001 per share,
of the Company to be outstanding after giving effect to the sales contemplated
hereby are hereinafter referred to as the “Common Stock”.

     The Company and Wedbush hereby confirm their agreement with respect to the
issuance and sale of the Shares as follows:

     2. Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-166116) under the Securities Act of 1933, as amended
(the “Act”), and the rules and regulations of the Commission thereunder, and
such amendments thereto (including post-effective amendments) as may be required
prior to the date of this Agreement. Such registration statement, as amended
(including any post-effective amendments), has been declared effective by the
Commission. The registration statement as of its most recent effective date,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A or Rule 430B under
the Act, is hereinafter referred to as the “Registration Statement”, and the
related base prospectus dated April 16, 2010 and filed as part of the
Registration Statement, together with any amendments or supplements thereto as
of the most recent effective date of the Registration Statement, is hereinafter
referred to as the “Basic Prospectus.” “Prospectus Supplement” means the final
prospectus supplement, relating to the Shares, filed by the Company with the
Commission pursuant to Rule 424(b) under the Act on or before the second
business day after the date hereof, in the form furnished by the Company to
Wedbush in connection with the offering of the Shares. Except where the context
otherwise requires, “Prospectus” means the Basic Prospectus, as supplemented by
the Prospectus Supplement and the most recent Interim Prospectus Supplement (as
defined in Section 7(c) below), if any. For purposes of this Agreement, (i)
“free writing prospectus” has the meaning set forth in Rule 405 under the Act
and (ii) “Permitted Free Writing Prospectuses” means the documents listed on
Schedule I hereto. As used herein, the terms “Registration Statement”, “Basic
Prospectus”, “Prospectus Supplement”, “Interim Prospectus Supplement” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. The terms “supplement”, “amendment”, and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, the Prospectus
Supplement, any Interim Prospectus Supplement, the Prospectus or any free
writing prospectus shall include all documents subsequently filed by the Company
with the Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein
(the “Incorporated Documents”).

-1-

--------------------------------------------------------------------------------

     3. Sale of Shares. On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company and Wedbush agree that the Company may from time to time seek
to sell Shares through Wedbush, acting as sales agent, or directly to Wedbush,
acting as principal, as follows:

(a) The Company may submit its orders to Wedbush by telephone (including any
price, time or size limits or other customary parameters or conditions) to sell
Shares on any Trading Day (as defined herein) which order shall be confirmed by
Wedbush (and accepted by the Company) by electronic mail using a form
substantially similar to that attached hereto as Exhibit A. As used herein,
“Trading Day” shall mean any trading day on the NASDAQ Global Market (the
“Exchange”), other than a day on which the Exchange is scheduled to close prior
to its regular weekday closing time.

(b) Subject to the terms and conditions hereof, Wedbush shall use its
commercially reasonable efforts to execute any Company order submitted to it
hereunder to sell Shares and with respect to which Wedbush has agreed to act as
sales agent. The Company acknowledges and agrees that (i) there can be no
assurance that Wedbush will be successful in selling the Shares, (ii) Wedbush
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason and (iii) Wedbush shall be
under no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by Wedbush and the Company.

(c) Wedbush hereby covenants and agrees not to make any sales of the Shares on
behalf of the Company other than as permitted by the terms of this Agreement.

(d) The Company shall not authorize the issuance and sale of, and Wedbush shall
not sell as sales agent, any Share at a price lower than the minimum price
therefor designated by the Company pursuant to Section 3(a) above. In addition,
Wedbush or the Company may, upon notice to the other party hereto by telephone
(confirmed promptly by email or facsimile), suspend an offering of the Shares
with respect to which Wedbush is acting as sales agent; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.

(e) If acting as sales agent hereunder, Wedbush shall provide written
confirmation (which may be by facsimile or email) to the Company following the
close of trading on the Exchange each day in which Shares are sold under this
Agreement setting forth (i) the amount of Shares sold on such day, (ii) the
gross offering proceeds received from such sale and (iii) the commission payable
by the Company to Wedbush with respect to such sales.

(f) At each Time of Sale (as defined below), Settlement Date (as defined below)
and Representation Date (as defined below), the Company shall be deemed to have
affirmed each representation and warranty contained in this Agreement. Any
obligation of Wedbush to use its commercially reasonable efforts to sell the
Shares on behalf of the Company as sales agent shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 9 of
this Agreement.

(g) Notwithstanding any other provision of this Agreement, the Company and
Wedbush agree that no sales of Shares shall take place, the Company shall not
request the sales of any Shares that would be sold and Wedbush shall not be
obligated to sell or offer to sell, during any period in which the Company’s
insider trading policy, as it exists on the date of this Agreement, would
prohibit the purchase or sale of Common Stock by persons subject to such policy,
or during any other period in which the Company is in possession of material
non-public information.

-2-

--------------------------------------------------------------------------------



  4. Fees and Expense Reimbursement.




(a) The compensation to Wedbush for sales of the Shares with respect to which
Wedbush acts as sales agent hereunder shall be equal to 2.0% of the gross
offering proceeds of the Shares sold pursuant to this Agreement. The Company may
sell Shares to Wedbush as principal at a price agreed upon at the relevant Time
of Sale.

(b) The Company shall from time to time on demand reimburse Wedbush for its
reasonable documented out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for Wedbush, incurred by Wedbush prior to the execution
and delivery of this Agreement in connection with the transactions and other
matters contemplated hereunder in an amount not to exceed $20,000 in the
aggregate. Additionally, after the execution and delivery of this Agreement, the
Company will reimburse Wedbush on demand for its reasonable documented
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for Wedbush, related to the maintenance, due diligence expenses and
other reasonable out-of-pocket expenses associated herewith up to $10,000 per
calendar quarter. Notwithstanding the foregoing, in no event shall the Company
be liable for any such reimbursable expenses pursuant to this paragraph (b) in
excess of $150,000 in the aggregate.

(c) In no event shall the total compensation payable to Wedbush hereunder
(including any reimbursement of reasonable out-of-pocket expenses) exceed 8% of
the aggregate gross proceeds expected to be received by the Company from the
sale of Shares hereunder.



  5. Delivery and Payment.




(a) Settlement for sales of the Shares pursuant to this Agreement will occur on
the third Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each such
day, a “Settlement Date”). On each Settlement Date, the Shares sold through or
to Wedbush for settlement on such date shall be issued and delivered by the
Company to Wedbush or as Wedbush may otherwise direct against payment of the net
proceeds from the sale of such Shares. Settlement for all such Shares shall be
effected by free delivery of the Shares by the Company or its transfer agent (i)
to Wedbush’s or its designee’s account (provided Wedbush shall have given the
Company written notice of such designee prior to the Settlement Date) at The
Depository Trust Company

(“DTC”), (ii) through credit to the purchaser’s balance account with DTC through
its Deposit Withdrawal Agent Commission system (provided Wedbush shall have
given the Company written notice of account information prior to the Settlement
Date), or (iii) by such other means of delivery as may be mutually agreed upon
by the parties hereto, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, in return for payment
in same day funds delivered to the account designated by the Company. If the
Company, or its transfer agent (if applicable), shall default on its obligation
to deliver the Shares on any Settlement Date, the Company shall (i) hold Wedbush
harmless against any loss, claim, damage, or expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay Wedbush any commission, discount or other
compensation to which it would otherwise be entitled absent such default.

     6. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, Wedbush that:

(a) Effectiveness of Registration Statement. The Registration Statement has
become effective; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or, to the knowledge of the Company, threatened by the Commission.

-3-

--------------------------------------------------------------------------------

(b) Compliance with Act Requirements. (i) (A) At the respective times the
Registration Statement and each amendment thereto became effective, (B) at each
deemed effective date with respect to Wedbush pursuant to Rule 430B(f)(2) under
the Act (each, a “Deemed Effective Time”), (C) as of each time Shares are sold
pursuant to this Agreement (each, a “Time of Sale”), (D) at each Settlement Date
and (E) at all times during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Shares (the “Delivery
Period”), the Registration Statement complied and will comply in all material
respects with the requirements of the Act and the rules and regulations under
the Act; (ii) the Basic Prospectus complied at the time it was filed with the
Commission, complies as of the date hereof and, as of each Time of Sale and at
all times during the Delivery Period, will comply in all material respects with
the rules and regulations under the Act; (iii) each of the Prospectus
Supplement, any Interim Prospectus Supplement and the Prospectus will comply, as
of the date that it is filed with the Commission, as of each Time of Sale, as of
each Settlement Date and at all times during the Delivery Period, in all
material respects with the rules and regulations under the Act and (iv) the
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder, and any further Incorporated Documents
so filed and incorporated by reference, when they are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and the rules and regulations of the Commission thereunder.

(c) Absence of Material Misstatements and Omissions. (i) As of the date hereof,
at the respective times the Registration Statement and each amendment thereto
became effective and at each Deemed Effective Time, the Registration Statement
did not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) as of each Time of Sale, the Prospectus
(as amended and supplemented at such Time of Sale) and any Permitted Free
Writing Prospectus, considered together (collectively, the “General Disclosure
Package”), did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; (iii)
as of its date, the Prospectus did not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (iv) at any Settlement Date, the Prospectus (as amended and
supplemented at such Settlement Date) did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements in or omissions from any such
document based upon written information furnished to the Company by Wedbush, if
any, specifically for use therein, it being understood and agreed that the only
such information is that described as such in Section 9(b) hereof.

(d) Free Writing Prospectuses. Any free writing prospectus that the Company is
required to file pursuant to Rule 433(d) under the Act has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Act or that was prepared by or on behalf of or used or referred
to by the Company complies or will comply in all material respects with the
requirements of the Act and the applicable rules and regulations of the
Commission thereunder. Each free writing prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies Wedbush,
did not, does not and will not include any material information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus. Except for the Permitted Free Writing Prospectuses,
if any, each furnished to Wedbush

-4-

--------------------------------------------------------------------------------

before first use, the Company has not prepared, used or referred to, and will
not, without Wedbush’s prior consent, prepare, use or refer to, any free writing
prospectus.

(e) Not an “Ineligible Issuer”. (A) (i) At the time of filing the Registration
Statement and (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company was not an
“ineligible issuer” as defined in Rule 405 of the Act; and (B) (i) at the time
of filing of the Registration Statement, (ii) at the earliest time thereafter
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Act) of the Shares and (iii) at the date
hereof, the Company was not and is not an “ineligible issuer” as defined in Rule
405 under the Act.

(f) Shelf Registration Statement. The date of this Agreement is not more than
three years subsequent to the initial effective date of the Registration
Statement.

(g) Good Standing of the Company and Its Subsidiaries. The Company and each
subsidiary of the Company listed on Schedule II attached hereto (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
and is existing and in good standing under the laws of their respective
jurisdictions of organization, with power and authority (corporate and other) to
own its respective properties and conduct its respective business as disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus; and the Company and each Subsidiary is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not materially and adversely affect the Company or any
Subsidiary or their respective businesses, properties, business prospects,
conditions (financial or other) or results of operations, taken as a whole (such
effect is referred to herein as a “Material Adverse Effect”). Except for the
Subsidiaries, the Company does not own any equity interest in any other entity.
Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company has no “variable interests” in “variable
interest entities,” as such terms are defined in Financial Accounting Standards
Board Interpretation No. 46.

(h) Exchange Act Reports. The Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the
Exchange Act during the preceding 12 months.

(i) Capital Stock. The Shares to be issued and sold by the Company hereunder and
all other outstanding shares of capital stock of the Company have been duly
authorized; all outstanding shares of capital stock of the Company are, and,
when the Shares have been delivered and paid for in accordance with this
Agreement, such Shares will have been, validly issued, fully paid and
nonassessable, and such Shares will conform to the information in the General
Disclosure Package and the Prospectus and to the description of such Shares
contained in the General Disclosure Package and the Prospectus; the stockholders
of the Company have no statutory or contractual preemptive rights with respect
to the Common Stock; none of the outstanding shares of capital stock of the
Company are or will have been issued in violation of any statutory or
contractual preemptive rights of any security holder; and the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package
and the Prospectus. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company owns all of the
outstanding capital stock of each Subsidiary.

(j) No Finder’s Fee. There are no contracts, agreements or understandings
between the Company and any person other than Wedbush that would give rise to a
valid claim against the Company or Wedbush for a brokerage commission, finder’s
fee or other like payment in connection with the offering contemplated by this
Agreement.

-5-

--------------------------------------------------------------------------------

(k) Financial Statements. The financial statements and schedules included or
incorporated by reference in the Registration Statement, the Prospectus and the
General Disclosure Package present fairly the financial condition of the Company
and its consolidated Subsidiaries as of the respective dates thereof and the
results of operations and cash flows of the Company and its consolidated
Subsidiaries for the respective periods covered thereby, all in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the entire period involved. No other financial statements or
schedules of the Company are required by the Act, the Exchange Act, or the rules
and regulations thereunder to be included in the Registration Statement, the
Prospectus or the General Disclosure Package. Ernst & Young LLP (the
“Accountant”), who has reported on the financial statements and schedules of the
Company and its consolidated Subsidiaries, is an independent accountant with
respect to the Company as required by the Act and the rules and regulations
thereunder and Rule 3600T of the Public Company Accounting Oversight Board. The
summary and selected consolidated financial and statistical data, if any,
included in or incorporated by reference into the Registration Statement, the
Prospectus and the General Disclosure Package present fairly the information
shown therein and have been compiled on a basis consistent with the Company’s
audited financial statements.

(l) Absence of Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
General Disclosure Package, except as set forth in or contemplated by the
Registration Statement, the Prospectus and the General Disclosure Package, (i)
there has not been any change in the capitalization of the Company (other than
in connection with the grant, exercise or vesting of awards or options to
purchase the Common Stock granted pursuant to the Company’s equity incentive
plans from the shares reserved therefor), (ii) no Material Adverse Effect has
occurred for any reason whatsoever, (iii) the Company has not incurred, except
in the ordinary course of business as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, any material liabilities or
obligations, direct or contingent, (iv) the Company has not entered into, except
in the ordinary course of business as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, any material transactions
other than pursuant to this Agreement and the transactions referred to herein
and (iv) the Company has not paid or declared any dividends or other
distributions of any kind on any class of its capital stock.

(m) Not An Investment Company. The Company is not, and will not become as a
result of the transactions contemplated hereby, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(n) Litigation. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or its Subsidiaries or against any of their respective
officers in their capacity as such, before or by any federal or state court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign, wherein an unfavorable ruling, decision or finding would
reasonably be expected to have a Material Adverse Effect.

(o) Absence of Existing Defaults and Conflicts. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, each
of the Company and its Subsidiaries is not (i) in violation of any provision of
their respective certificates of incorporation or bylaws, (ii) in default in any
respect, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject, or (iii) in violation in any respect of any statute, law,
rule, regulation, ordinance, judgment, order or decree of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having

-6-

--------------------------------------------------------------------------------

jurisdiction over the Company or any Subsidiary or any of their respective
properties, as applicable, except, with respect to clauses (ii) and (iii), any
violations or defaults which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(p) Absence of Further Requirements. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, no consent,
approval, authorization or order of, or any filing or declaration with, any
court or governmental agency or body is required for the consummation by the
Company of the transactions on its part contemplated herein, including the
offering and sale of the Shares, except such as have been obtained under the Act
or the rules and regulations thereunder and such as may be required under state
securities or Blue Sky laws.

(q) Authorization; Absence of Defaults and Conflicts Resulting from Transaction.
The Company has full corporate power and authority to enter into this Agreement.
This Agreement has been duly authorized, executed and delivered by the Company.
This Agreement is a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors’ rights generally and (ii) as limited by
equitable principles generally. The performance of this Agreement and the
consummation of the transactions contemplated hereby, will not (i) result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of the Company or any Subsidiary pursuant to the terms or provisions of, or
result in a breach or violation of any of the terms or provisions of, or
conflict with or constitute a default under, or give any party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, (A) the certificate of incorporation or bylaws of the Company,
or (B) any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement or other evidence of indebtedness,
lease, contract or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company, any Subsidiary or any of their
respective properties is bound or affected, except, in the case of clause
(i)(B), any lien, breach, violation, conflict, default or acceleration that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (ii) violate or conflict with any judgment, ruling,
decree, order, statute, rule or regulation of any court or other governmental
agency or body applicable to the business or properties of the Company or any
Subsidiary, except any violation or conflict that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(r) Title to Property. The Company and each Subsidiary has good and marketable
title to all properties and assets described in the Registration Statement, the
General Disclosure Package or the Prospectus as owned by it, free and clear of
all liens, charges, encumbrances or restrictions, except such as are described
in the Registration Statement, the General Disclosure Package and the Prospectus
or are not material to the business of the Company. The Company and each
Subsidiary has valid, subsisting and enforceable leases for the properties
described in the Registration Statement, the General Disclosure Package or the
Prospectus as leased by it. The Company and each Subsidiary owns or leases all
such properties as are necessary to its respective operations as now conducted
or as proposed to be conducted, except where the failure to so own or lease
would not reasonably be expected to have a Material Adverse Effect.

(s) Off Balance Sheet Interests and Contracts. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, there
is no document, contract, permit or instrument, affiliate transaction or
off-balance sheet transaction (including, without limitation, any “variable
interests” in “variable interest entities,” as such terms are defined in
Financial Accounting Standards Board Interpretation No. 46) of a character
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or to be filed as an Exhibit to the Registration
Statement that is not described or filed as required. All such contracts
described in the immediately preceding sentence to

-7-

--------------------------------------------------------------------------------

which the Company or any Subsidiary is a party have been duly authorized,
executed and delivered by the Company or the Subsidiary party thereto,
constitute valid and binding agreements of the Company or the Subsidiary party
thereto and are enforceable against and by the Company or the Subsidiary party
thereto in accordance with the terms thereof.

(t) Accuracy of Statements. No statement, representation, warranty or covenant
made by the Company in this Agreement or made in any certificate or document
required by Section 9 of this Agreement to be delivered to Wedbush was or will
be, when made, inaccurate, untrue or incorrect in any material respect.

(u) Offering Material; Stabilization. The Company has not distributed, and will
not distribute, any offering material in connection with the offering and sale
of the Shares other than the General Disclosure Package, any Permitted Free
Writing Prospectus, the Prospectus, any Interim Prospectus Supplement, the
Registration Statement and other materials, if any, permitted by the Act.
Neither the Company nor any of its directors, officers or controlling persons
has taken, directly or indirectly, any action designed, or that might reasonably
be expected, to cause or result, under the Act or otherwise, in, or that has
constituted, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

(v) Registration Rights. No holder of securities of the Company has rights to
the registration of any securities of the Company because of the filing of the
Registration Statement or the offering of the Shares, which rights have not been
waived by the holder thereof as of the date hereof.

(w) Listing. The Common Stock is registered under Section 12(b) of the Exchange
Act and the Shares have been approved for listing on the NASDAQ Global Market,
subject to notice of issuance.

(x) Possession of Intellectual Property. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, (i) the Company
and each Subsidiary owns or has adequate rights (or believes it can obtain
adequate rights on reasonable terms) to use all trademarks, trademark
applications, trade names, domain names, patents, patent applications, patent
rights, copyrights, technology, know-how, trade secrets, service marks, trade
dress rights, and other intellectual property and proprietary rights
(collectively, “Intellectual Property”) and has such other licenses, approvals,
permits, and governmental authorizations with respect to such Intellectual
Property, in each case sufficient to conduct its business as now conducted and
as now proposed to be conducted, except for the absence of rights to
Intellectual Property that would not reasonably be expected to have a Material
Adverse Effect, and, to the Company’s knowledge, none of the Intellectual
Property of the Company or any Subsidiary is invalid or unenforceable, except
where such invalidity or unenforceability would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and all
material patent applications of the Company and each Subsidiary have been
properly filed and, to the Company’s knowledge, prosecuted in accordance with
all applicable laws, (ii) the Company has no knowledge that the conduct of its
business or the business of any Subsidiary, as now conducted, and as now
proposed to be conducted, will infringe, misappropriate, conflict, or otherwise
interfere with, the Intellectual Property of any third party which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (iii) the Company is not aware of any infringement, misappropriation,
conflict or violation by Intellectual Property owned or controlled by any third
party, of or with the Company or any Subsidiary’s Intellectual Property, which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding, or other claim against the
Company or any Subsidiary or, to the Company’s knowledge, any employee of the
Company or any Subsidiary, asserting that the Company or any Subsidiary’s
Intellectual Property infringes third party Intellectual Property, which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and (v) neither the

-8-

--------------------------------------------------------------------------------

Company nor any Subsidiary has received any written notice of infringement with
respect to any patent or any written notice challenging the validity, scope or
enforceability of any Intellectual Property owned by or licensed to the Company
or any Subsidiary, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and each Subsidiary’s Intellectual Property is free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest
whether imposed by agreement, contract, understanding, law or equity, which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(y) Taxes. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company and each Subsidiary has filed
all federal, state, local and foreign income tax returns that have been required
to be filed and has paid all taxes and assessments received by it to the extent
that such taxes or assessments have become due, except where the Company or a
Subsidiary are contesting such matters in good faith and have established
appropriate reserves therefore in accordance with generally accepted accounting
principles or where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has any tax deficiency that has been or, to the
knowledge of the Company, might be asserted or threatened against it that would
reasonably be expected to have a Material Adverse Effect.

(z) Permits and Licenses. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and each Subsidiary
owns or possesses all authorizations, approvals, orders, licenses,
registrations, other certificates and permits of and from all governmental
regulatory officials and bodies, necessary to conduct its businesses as
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus, except where the failure to own or possess all such
authorizations, approvals, orders, licenses, registrations, other certificates
and permits would not reasonably be expected to have a Material Adverse Effect.
There is no proceeding pending or threatened (or any basis therefor known to the
Company) that may cause any such authorization, approval, order, license,
registration, certificate or permit to be revoked, withdrawn, cancelled,
suspended or not renewed; and the Company and each Subsidiary is conducting its
business in compliance with all laws, rules and regulations applicable thereto,
except where such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

(aa) FCPA Compliance. Neither the Company nor any Subsidiary has nor have, to
the Company’s knowledge, any of its or any Subsidiary’s employees or agents at
any time during the last five years (i) made any unlawful contribution to any
candidate for foreign office, or failed to disclose fully any contribution in
violation of law, or (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof.

(bb) Internal Controls and Compliance With Sarbanes-Oxley Act. The Company is in
compliance in all material respects with the provisions of the Sarbanes-Oxley
Act of 2002 (“Sarbanes-Oxley”) which are applicable to it. The Company maintains
a system of internal control over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurances (1) that records are maintained that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the company; (2) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with U.S. generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (3) regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the Company’s assets that could have a
material effect on the financial statements. The Company has established and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) and
15d-15(e) under the Exchange Act). Such disclosure controls and

-9-

--------------------------------------------------------------------------------

procedures are reasonably designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms and that such information
is accumulated and communicated to the Company’s principal executive officer and
its principal financial officer. Such disclosure controls and procedures are
sufficient to provide reasonable assurance that the Company’s principal
executive officer and principal financial officer are alerted to material
information required to be included in the Company’s periodic reports required
under the Exchange Act so as to allow timely decisions regarding required
disclosure. For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in Sarbanes-Oxley.

(cc) ERISA Compliance. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and each Subsidiary
has fulfilled in all material respects its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974 (“ERISA”) and the regulations and
published interpretations thereunder with respect to each “plan” (as defined in
Section 3(3) of ERISA and such regulations and published interpretations) in
which employees of the Company or any Subsidiary are eligible to participate and
each such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. No “prohibited transaction” (as defined in Section 406 of
ERISA, or Section 4975 of the Internal Revenue Code of 1986, as amended from
time to time) has occurred with respect to any employee benefit plan which would
reasonably be expected to result in a Material Adverse Effect.

(dd) Labor Issues. No labor problem or dispute with the employees of the Company
or any

Subsidiary exists or, to the Company’s knowledge, is threatened or imminent,
which would reasonably be expected to result in a Material Adverse Effect.
Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, to the Company’s knowledge, no key employee or
significant group of employees of the Company or any Subsidiary plans to
terminate employment with the Company or the Subsidiary.

(ee) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement, the Prospectus or the General Disclosure Package are based on or
derived from sources that the Company believes to be reliable and accurate.

(ff) Forward-Looking Statements. No forward-looking statement (within the
meaning of

Section 27A of the Act and Section 21E of the Exchange Act) contained in the
Registration Statement, the Prospectus or the General Disclosure Package has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(gg) Environmental Laws. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and each Subsidiary
(i) is in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) has received and is in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business; and (iii) has not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of subsections (i), (ii) and (iii) of this subsection (gg) as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

-10-

--------------------------------------------------------------------------------

(hh) Regulatory Authorizations. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company and
each Subsidiary possesses all certificates, authorizations and permits issued by
the appropriate federal, state or foreign regulatory authorities necessary to
conduct its business (including without limitation, applications for marketing
approval, manufacture, distribution, promotion, testing, use, or sale of any
product candidates) as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, except where the failure to possess such
certificates, authorizations and permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and the
Company has not received and is otherwise not aware of any notices,
correspondence or other communications from any regulatory agency or subdivision
thereof, relating to the revocation or modification of, non-compliance with, or
failure to obtain, any such certificate, authorization or permit which, if the
subject of an unfavorable decision, ruling or finding, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) Conduct of Clinical Trials. All preclinical and clinical studies conducted
by or on behalf of the Company or any Subsidiary that are material to the
Company and its Subsidiaries, taken as a whole, are described in the
Registration Statement, the General Disclosure Package and the Prospectus. To
the Company’s knowledge, after reasonable inquiry, the clinical and preclinical
studies conducted by or on behalf of the Company and any Subsidiary that are
described in the Registration Statement, the General Disclosure Package or the
Prospectus or the results of which are referred to in the Registration
Statement, the General Disclosure Package or the Prospectus were and, if still
ongoing, are being conducted in material compliance with all laws and
regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to preclinical and
clinical studies from which data will be submitted to support marketing
approval. The descriptions in the Registration Statement, the General Disclosure
Package and the Prospectus of the results of such studies do not contain any
misstatement of a material fact or omit to state any material facts necessary to
make such descriptions not misleading and fairly present the data derived from
such studies, and the Company has no knowledge of any large well-controlled
clinical study the aggregate results of which are inconsistent with or otherwise
call into question the results of any clinical study conducted by or on behalf
of the Company or any Subsidiary that are described in the Registration
Statement, the General Disclosure Package or the Prospectus or the results of
which are referred to in the Registration Statement, the General Disclosure
Package or the Prospectus. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company has not received
any written notices or statements from the United States Food and Drug
Administration (the “FDA”), the European Medicines Agency (“EMEA”) or any other
governmental agency or authority imposing, requiring, requesting or suggesting a
clinical hold, termination, suspension or material modification for or of any
clinical or preclinical studies that are described in the Registration
Statement, the General Disclosure Package or the Prospectus or the results of
which are referred to in the Registration Statement, the General Disclosure
Package or the Prospectus.

(jj) Absence of Certain Developments. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company has
not received any written notices or statements from the FDA, the EMEA or any
other governmental agency, and otherwise has no knowledge or reason to believe,
that (i) any new drug application or marketing authorization application for any
product or potential product of the Company or any Subsidiary is or has been
rejected or determined to be non-approvable or conditionally approvable; (ii) a
delay in time for review and/or approval of a marketing authorization
application or marketing approval application in any other jurisdiction for any
product or potential product of the Company or any Subsidiary is or may be
required, requested or being implemented; (iii) one or more clinical studies for
any product or potential product of the Company or any Subsidiary shall or may
be requested or required in addition to the clinical studies described in the
Registration Statement, the General Disclosure Package and the Prospectus as a
precondition to or

-11-

--------------------------------------------------------------------------------

condition of issuance or maintenance of a marketing approval for such product or
potential product; (iv) any license, approval, permit or authorization to
conduct any clinical trial of or market any product or potential product of the
Company or any Subsidiary has been, will be or may be suspended, revoked,
modified or limited, except in the cases of clauses (i), (ii), (iii) and (iv)
where such rejections, determinations, delays, requests, suspensions,
revocations, modifications or limitations would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(kk) Compliance with Certain Laws, Rules, Procedures, Etc. Except as disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus, to the Company’s knowledge, the preclinical and clinical testing,
application for marketing approval of, manufacture, distribution, promotion and
sale of the products and potential products of the Company or any Subsidiary is
in compliance, in all material respects, with all laws, rules and regulations
applicable to such activities, including without limitation applicable good
laboratory practices, good clinical practices and good manufacturing practices,
except for such non-compliance as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The descriptions of
the results of such tests and trials contained in the Registration Statement,
the General Disclosure Package or the Prospectus are accurate in all material
respects. Except to the extent disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has not received
notice of adverse finding, warning letter or clinical hold notice from the FDA
or any non-U.S. counterpart of any of the foregoing, or any untitled letter or
other correspondence or notice from the FDA or any other governmental authority
or agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters, and correspondences and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Company nor any Subsidiary has, either voluntarily or
involuntarily, initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field correction, market withdrawal or
replacement, safety alert, warning, “dear doctor” letter, investigator notice,
or other notice or action relating to an alleged or potential lack of safety or
efficacy of any product or potential product of the Company or any Subsidiary,
any alleged product defect of any product or potential product of the Company or
any Subsidiary, or any violation of any material applicable law, rule,
regulation or any clinical trial or marketing license, approval, permit or
authorization for any product or potential product of the Company or any
Subsidiary, and the Company is not aware of any facts or information that would
cause it to initiate any such notice or action and has no knowledge or reason to
believe that the FDA, the EMEA or any other governmental agency or authority or
any institutional or ethical review board or other non-governmental authority
intends to impose, require, request or suggest such notice or action. The
pre-clinical or clinical studies, tests, investigations, and trials conducted by
or on behalf of the Company or any Subsidiary that are described in the
Registration Statement, the General Disclosure Package or the Prospectus were
and, if still in progress, are being, conducted in compliance with all
applicable U.S. and foreign statutes, rules, regulations, orders, or other laws,
and, for any data to be submitted to the FDA pursuant to such studies, all
applicable Good Laboratory Practices and Good Clinical Practices in all material
respects. The descriptions of the pre-clinical or clinical studies, tests,
investigations, and trials, including the related results and regulatory status
thereof, contained in the Registration Statement, the General Disclosure Package
or the Prospectus are accurate in all material respects. The Company has not
received and is otherwise not aware of any notices, correspondence or other
communication from the FDA or other governmental regulatory agency or
subdivision thereof, or any institutional or ethical review boards, asserting
non-compliance with any applicable statutes, rules, regulations, orders, or
other laws, or requiring or requesting the termination, suspension or
modification of any preclinical or clinical studies, tests, investigations, or
trials conducted by, or on behalf of, the Company or any Subsidiary or in which
the Company or any Subsidiary has participated.

-12-

--------------------------------------------------------------------------------

(ll) Money Laundering Laws. The operations of the Company and each Subsidiary
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(mm) Foreign Assets. Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department

(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds, to
any Subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

7. Certain Agreements of the Company. The Company agrees with Wedbush as
follows:

(a) Copies of Registration Statement and Prospectuses. To furnish to Wedbush
copies of the Registration Statement (excluding exhibits) and copies of the
Prospectus (or the Prospectus as amended or supplemented) in such quantities as
Wedbush may from time to time reasonably request. In case Wedbush is required to
deliver, under the Act (whether physically or through compliance with Rule 172
under the Act or any similar rule), a prospectus relating to the Shares after
the nine-month period referred to in Section 10(a)(3) of the Act, or after the
time a post-effective amendment to the Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, upon the request of
Wedbush, and at its own expense, the Company shall prepare and deliver to
Wedbush as many copies as Wedbush may reasonably request of an amended
Registration Statement or amended or supplemented prospectus complying with Item
512(a) of Regulation S-K or Section 10(a)(3) of the Act, as the case may be.

(b) No Amendments, Supplements, Free Writing Prospectuses Without Consent.
Before amending or supplementing the Registration Statement or the Prospectus,
to furnish to Wedbush a copy of each such proposed amendment or supplement and
not to file any such proposed amendment or supplement to which Wedbush
reasonably objects (other than any prospectus supplement relating to the
offering of securities other than the Shares). To furnish to Wedbush a copy of
each proposed free writing prospectus to be prepared by or on behalf of, used
by, or referred to by the Company and not to use or refer to any proposed free
writing prospectus to which Wedbush reasonably objects. Not to take any action
that would result in Wedbush or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Act a free writing prospectus
prepared by or on behalf of Wedbush that Wedbush otherwise would not have been
required to file thereunder.

(c) Continued Reporting; Interim Prospectus Supplement. To file, subject to
Section 7(b) above, promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus Supplement and for the duration of the Delivery Period. For the
duration of the Delivery Period, to include in its quarterly reports on Form
10-Q, and in its annual reports on Form 10-K, a summary detailing, for the
relevant reporting period, (i) the number of Shares sold through Wedbush
pursuant to this Agreement, (ii) the net proceeds received by the Company from
such sales and (iii) the compensation paid by the Company to Wedbush with
respect to such sales (or

-13-

--------------------------------------------------------------------------------

alternatively, prepare a prospectus supplement (each, an “Interim Prospectus
Supplement”) with such summary information and, at least once a quarter and
subject to Section 7(b) above, file such Interim Prospectus Supplement pursuant
to Rule 424(b) under the Act (and within the time periods required by Rule
424(b) and Rules 430A, 430B or 430C under the Act)).

(d) Disclosure of Sales. To file any Permitted Free Writing Prospectus to the
extent required by Rule 433 under the Act; to provide copies of the Prospectus
and such Prospectus Supplement and each Permitted Free Writing Prospectus (to
the extent not previously delivered or filed on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system or any successor system thereto
(collectively, “EDGAR”)) to Wedbush via e-mail in “.pdf” format on such filing
date to an e-mail account designated by Wedbush; and, at Wedbush’s request, to
also furnish copies of the Prospectus and such Prospectus Supplement to the
Exchange and each other exchange or market on which sales were effected, in each
case, as may be required by the rules or regulations of the Exchange or such
other exchange or market.

(e) Notice of Stop Orders, Etc. During the Delivery Period to advise Wedbush,
promptly after it receives notice thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of the Registration Statement or
preventing the use of the Prospectus, of the suspension of the qualification of
the Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
or for additional information; and, in the event of the issuance of any such
stop order or of any order preventing or suspending the use of any prospectus
relating to the Shares or suspending any such qualification, to use promptly its
commercially reasonable efforts to obtain its withdrawal.

(f) Prompt Amendment or Supplement. If, after the date hereof and during the
Delivery Period, either (i) any event shall occur or condition exist as a result
of which the Prospectus would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (ii) for any other reason it shall be necessary during such same
period to amend or supplement the Prospectus or to file any document in order to
comply with the Act or the Exchange Act, to promptly advise Wedbush by telephone
(with confirmation in writing or electronic mail) and to promptly prepare and
file, subject to Section 7(b) above, with the Commission an amendment or
supplement to the Registration Statement or the Prospectus which will correct
such statement or omission or effect such compliance and to furnish to Wedbush
as many copies as Wedbush may reasonably request of such amendment or
supplement.

(g) Blue Sky Compliance. To endeavor to qualify the Shares for offer and sale
under the securities or Blue Sky laws of such U.S. jurisdictions as Wedbush
shall reasonably request and to continue such qualifications in effect so long
as necessary under such laws for the distribution of the Shares provided,
however, that the Company shall not be required to qualify to do business in any
U.S. jurisdiction where it is not now qualified or to take any action which
would subject it to general or unlimited service of process in any U.S.
jurisdiction where it is not now subject.

(h) Earnings Statement. As soon as practicable, but not later than 16 months,
after the date of this Agreement, the Company will make generally available to
its securityholders an earnings statement covering a period of at least 12
months beginning after the date of this Agreement and satisfying the provisions
of Section 11(a) of the Act and Rule 158.

(i) Payment of Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or cause to be paid all fees and expenses

-14-

--------------------------------------------------------------------------------

incident to the performance of its obligations under this Agreement, including
but not limited to (i) any filing fees and other expenses (including reasonable
fees and disbursements of counsel to Wedbush subject to the limitations
contained in Section 4(b)) incurred in connection with qualification of the
Shares for sale under the laws of such jurisdictions as Wedbush may designate
and the preparation and printing of memoranda relating thereto, (ii) any costs
and expenses related to the review by the Financial Industry Regulatory
Authority, Inc. (“FINRA”) of the terms of the sale of the Shares (including
filing fees and the reasonable fees and disbursements of counsel for Wedbush
relating to such review subject to the limitations contained in Section 4(b)),
(iii) any travel expenses of the Company’s officers and employees and any other
expenses of the Company in connection with attending or hosting meetings with
prospective purchasers of the Shares, (iv) fees and expenses incident to listing
the Shares on the NASDAQ Global Market and other national and foreign exchanges,
(v) fees and expenses in connection with the registration of the Shares under
the Exchange Act, (vi) fees and expenses incurred in distributing the General
Disclosure Package, the Prospectus (including any amendments and supplements
thereto), any Interim Prospectus Supplement or any Permitted Free Writing
Prospectuses and for expenses incurred for preparing, printing and distributing
the General Disclosure Package, the Prospectus (including any amendments and
supplements thereto), any Interim Prospectus Supplement or any Permitted Free
Writing Prospectuses to investors or prospective investors and (vii) all other
costs and expenses incurred by the Company incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. In addition, the Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, shall
upon demand from time to time reimburse Wedbush for its reasonable out-of-pocket
expenses as provided in, and subject to the limitations contained in, Section
4(b) hereof.

(j) Shelf Registration Statement. The date of this Agreement is not more than
three years subsequent to the initial effective date of the Registration
Statement. If, immediately prior to the third anniversary of the initial
effective date of the Registration Statement, any of the Shares remain unsold,
the Company will, at its option, prior to that third anniversary file, if it has
not already done so, a new shelf registration statement relating to the Shares,
in a form satisfactory to Wedbush, and use its best efforts to cause such new
registration statement to be declared effective within 180 days after that third
anniversary so as to enable the continued public offering and sale of the Shares
after such third anniversary, and otherwise will take all other action necessary
or appropriate to permit the public offering and sale of the Shares to continue
as contemplated hereby. References herein to the Registration Statement shall
include any new shelf registration statement relating to the offering of the
Shares.

(k) Maintenance of Exchange Listing. To use its commercially reasonable efforts
to cause the Shares to be listed for trading on the Exchange and to maintain
such listing.

(l) Officer’s Certificate. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder),
and each time that (i) the Registration Statement or the Prospectus shall be
amended or supplemented (other than a prospectus supplement relating solely to
the offering of securities other than the Shares), (ii) there is filed with the
Commission any document incorporated by reference into the Prospectus (other
than a Current Report on Form 8-K, unless Wedbush shall otherwise reasonably
request), or (iii) Shares are delivered to Wedbush as principal on a Settlement
Date (such commencement date and each such date referred to in (i), (ii) and
(iii) above, a “Representation Date”), to furnish or cause to be furnished to
Wedbush forthwith a certificate dated and delivered the date of effectiveness of
such amendment, the date of filing with the Commission of such supplement or
other document, or the relevant Settlement Date, as the case may be, in form
reasonably satisfactory to Wedbush to the effect that the statements contained
in the certificate referred to in Section 9(d) of this Agreement are true and
correct at the time of such amendment, supplement, filing, or delivery, as the
case may be, as though made at and as of such time modified as necessary to
relate to the

-15-

--------------------------------------------------------------------------------

Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such certificate.

(m) Opinions of Counsel. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder) and
at each other date specified in Section 9(e), the Company shall cause to be
furnished to Wedbush, dated as of such date, in form and substance reasonably
satisfactory to Wedbush, the written opinions of (i) Goodwin Procter LLP, the
Company’s counsel, or other counsel to the Company reasonably acceptable to
Wedbush, and (ii) the opinion of general counsel for the Company, each as
described in Section 9(e), each modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such opinions. Upon commencement of the offering of the
Shares under this Agreement, upon any

Representation Date resulting from the filing of the Company’s Annual Report on
Form 10-K and upon any Representation Date resulting from the delivery of Shares
to Wedbush as principal (other than in the ordinary course of business) on a
Settlement Date, the Company shall cause to be furnished to Wedbush, dated as of
such date, in form and substance reasonably satisfactory to Wedbush, the written
negative assurance letter of Goodwin Procter LLP, the Company’s counsel, or
other counsel to the Company reasonably acceptable to Wedbush, as described in
Section 9(e), modified as necessary to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
opinion.

(n) Reliance Letters. With respect to Section 7(m) above, in lieu of delivering
such opinions or letters for Representation Dates subsequent to the commencement
of the offering of the Shares under this Agreement such counsel may furnish
Wedbush with a letter (a “Reliance Letter”) to the effect that Wedbush may rely
on a prior opinion or letter delivered under Section 7(m) to the same extent as
if it were dated the date of such letter (except that statements in such prior
opinion or letter shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of such Representation Date).

(o) Comfort Letters. At each date specified in Section 9(f), the Accountant
shall deliver to Wedbush the comfort letters described in Section 9(f).

(p) Due Diligence Requests. To comply with any due diligence review or call and
any other due diligence requests reasonably requested by Wedbush.

(q) Share Reservation. To reserve and keep available at all times, free of
preemptive rights, Shares for the purpose of enabling the Company to satisfy its
obligations hereunder.

(r) Trading. That, subject to compliance with any applicable requirements of
Regulation M under the Exchange Act, it consents to Wedbush trading in the
Common Stock for Wedbush’s own account and for the accounts of its clients at
the same time as sales of the Shares occur pursuant to this Agreement.

(s) Affirmation of Representations and Warranties. That each acceptance by the
Company of an offer to purchase the Shares hereunder shall be deemed to be an
affirmation to Wedbush that the representations and warranties of the Company
contained in or made pursuant to this Agreement are true and correct in all
material respects as of the date of such acceptance as though made at and as of
such date, and an undertaking that such representations and warranties will be
true and correct in all material respects as of the Settlement Date for the
Shares relating to such acceptance as though made at and as of such date (except
that such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares).

-16-

--------------------------------------------------------------------------------

(t) No Sales of Common Stock. Not to sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to sell or otherwise dispose of or
agree to dispose of, directly or indirectly, any shares of the Common Stock or
securities convertible into or exchangeable or exercisable for the Common Stock
or warrants or other rights to purchase the Common Stock or any other securities
of the Company that are substantially similar to the Common Stock or permit the
registration under the Act of any shares of the Common Stock, except for (i) the
registration of the Shares and the sales through Wedbush pursuant to this
Agreement, (ii) any shares of Common Stock issued by the Company upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof and referred to in the Prospectus, (iii) any shares of Common
Stock issued or options to purchase Common Stock granted pursuant to existing
employee benefit plans of the Company or (iv) any shares of Common Stock issued
pursuant to any non-employee director stock plan, dividend reinvestment plan or
stock purchase plan of the Company, during the Delivery Period, without (A)
giving Wedbush at least three business days’ prior written notice specifying the
nature of the proposed sale and the date of such proposed sale and (B) Wedbush
suspending activity under this program for such period of time as requested by
the Company.

(u) Reporting Requirements. During the period of three years after the date of
this Agreement, the Company will furnish to Wedbush as soon as practicable after
the end of each fiscal year, a copy of its annual report to stockholders for
such year; and the Company will furnish to Wedbush (i) as soon as available, a
copy of each report and any definitive proxy statement of the Company filed with
the Commission under the Exchange Act or mailed to stockholders, and (ii) from
time to time, such other information concerning the Company as Wedbush may
reasonably request in writing. However, so long as the Company is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and is timely filing reports with the Commission on EDGAR, it is not required to
furnish such filed reports or statements to Wedbush required pursuant to
subsection (i) above.

(v) Use of Proceeds. The Company will use the net proceeds received in
connection with any offering of the Shares in the manner described in the “Use
of Proceeds” section of the General Disclosure Package and the Prospectus.

     8. Covenants of Wedbush. Wedbush covenants with the Company not to take any
action that would result in the Company being required to file with the
Commission under Rule 433(d) a free writing prospectus prepared by or on behalf
of Wedbush that otherwise would not be required to be filed by the Company
thereunder, but for the action of Wedbush.

     9. Conditions of the Obligations of Wedbush. The obligations of Wedbush are
subject to the following conditions:

(a) Filings; No Stop Orders; Etc. If filing of the Prospectus, or any amendment
or supplement thereto, or any Permitted Free Writing Prospectus, is required
under the Act or the rules and regulations thereunder, the Company shall have
filed the Prospectus (or such amendment or supplement) or such Permitted Free
Writing Prospectus with the Commission in the manner and within the time period
so required (without reliance on Rule 424(b)(8) or Rule 164(b)); the
Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, or any
amendment thereof, nor suspending or preventing the use of any portion of the
General Disclosure Package or the Prospectus shall have been issued; no
proceedings for the issuance of such an order shall have been initiated or
threatened; and any request of the Commission for additional information (to be
included in the Registration Statement, the Prospectus or the General Disclosure
Package or otherwise) shall have been complied with to Wedbush’s reasonable
satisfaction.

-17-

--------------------------------------------------------------------------------

(b) No Material Misstatements or Omissions. Wedbush shall not have reasonably
determined, and advised the Company, that the Registration Statement, the
General Disclosure Package, the Prospectus, or any amendment thereof or
supplement thereto, or any Permitted Free Writing Prospectus, contains an untrue
statement of fact which, in Wedbush’s reasonable opinion, is material, or omits
to state a fact which, in Wedbush’s reasonable opinion, is material and is
required to be stated therein or necessary to make the statements therein not
misleading.

(c) No Material Adverse Changes. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or business prospects of
the Company and its Subsidiaries taken as a whole which, in the reasonable
judgment of Wedbush is material and adverse and makes it impractical or
inadvisable to market the Shares; (ii) any downgrading in the rating of any debt
securities of the Company by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g)), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange
controls, the effect of which is such as to make it, in the reasonable judgment
of Wedbush impractical to market or to enforce contracts for the sale of the
Shares, whether in the primary market or in respect of dealings in the secondary
market; (iv) any suspension or material limitation of trading in securities
generally on the New York Stock Exchange, or any setting of minimum or maximum
prices for trading on such exchange; (v) any suspension of trading of any
securities of the Company on the Exchange, any other exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the reasonable judgment of Wedbush, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Shares or to enforce
contracts for the sale of the Shares.

(d) Officer’s Certificate. Wedbush shall have received on each Representation
Date, and on such other dates as may be reasonably requested by Wedbush, a
certificate, dated such Representation Date and signed by an executive officer
of the Company, to the effect set forth in Section 9(c)(ii) above and to the
effect that (i) the representations and warranties of the Company contained in
this Agreement are true and correct in all material respects as of such
Representation Date; (ii) the Company has complied with all of the agreements
and satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before such Representation Date; (iii) no stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the knowledge of the
Company, threatened by the Commission; (iv) the Prospectus Supplement, any
Interim Prospectus Supplement and each Permitted Free Writing Prospectus have
been timely filed with the Commission under the Act (in the case of a Permitted
Free Writing Prospectus, to the extent required by Rule 433 under the Act), and
all requests for additional information on the part of the Commission have been
complied with or otherwise satisfied; (v) if delivered on a Representation Date
that is not also a Settlement Date, as of such Representation Date, or if
delivered on a Settlement Date, at the Time of Sale applicable relating to the
Shares, the Registration Statement did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; (vi) if delivered on
a Representation Date that is not also a Settlement Date, as of such
Representation Date, or if delivered on a Settlement Date, at the Time of Sale
relating to the applicable Shares and at the Settlement Date, the General
Disclosure Package and the Prospectus did

-18-

--------------------------------------------------------------------------------

not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that no such certificate shall apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by Wedbush expressly for use in the General
Disclosure Package and the Prospectus; and (vii) the Shares to be sold on that
date, if any, have been duly and validly authorized by the Company and that all
corporate action required to be taken for the authorization, issuance and sale
of the Shares on that date, if any, has been validly and sufficiently taken.

(e) Opinions of Counsel. Wedbush shall have received upon commencement of the
offering of the Shares under this Agreement (and upon the recommencement of the
offering of the Shares under this Agreement following the termination of a
suspension of sales hereunder), on each Representation Date, and on such other
dates as may be reasonably requested by Wedbush, (i) the written opinion of
Goodwin Procter LLP, the Company’s counsel, or other counsel to the Company
reasonably acceptable to Wedbush, in form and substance reasonably satisfactory
to Wedbush; and (ii) the written opinion of the general counsel for the Company
in form and substance reasonably satisfactory to Wedbush. Wedbush shall have
received upon commencement of the offering of the Shares under this Agreement,
upon any Representation Date resulting from the filing of the Company’s Annual
Report on Form 10-K and upon any Representation Date resulting from the delivery
or Shares to Wedbush as principal (other than in the ordinary course of
business) on a Settlement Date, the written negative assurance letter of Goodwin
Procter LLP, the Company’s counsel, or other counsel to the Company reasonably
acceptable to Wedbush, in form and substance reasonably acceptable to Wedbush;
provided, however, that such counsel shall not be required to deliver a negative
assurance letter on such date unless counsel to Wedbush also delivers a negative
assurance letter in customary form to Wedbush on such date.

(f) Accountant’ Comfort Letters. Wedbush shall have received, upon commencement
of the offering of the Shares under this Agreement (and upon the recommencement
of the offering of the Shares under this Agreement following the termination of
a suspension of sales hereunder) and each time that (i) the Registration
Statement or the Prospectus shall be amended or supplemented to include
additional financial information, (ii) any Shares are delivered to Wedbush as
principal on a Settlement Date, (iii) the Company shall file an annual report on
Form 10-K or quarterly report on Form 10-Q, (iv) there is filed with the
Commission any document (other than an annual report on Form 10-K or quarterly
report on Form 10-Q) incorporated by reference into the Prospectus which
contains additional amended financial information or (v) on such other dates as
may be reasonably requested by Wedbush, from the Accountant, (A) a letter from
the Accountant, dated such date in form and substance reasonably satisfactory to
Wedbush (the first such letter, the “Initial Comfort Letter”) and (B) a letter
(“Bringdown Comfort Letter”) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement, the Prospectus Supplement, the Prospectus or any issuer free writing
prospectus, as amended and supplemented to the date of such letter.

(g) Listing of Shares. The Shares shall have been duly authorized for listing on
the Exchange upon official notice of issuance at or prior to the Settlement
Date.

(h) FINRA Matters. Unless exemption is available pursuant to FINRA Rule
5110(b)(7)(c)(i), FINRA shall have confirmed that it has not raised any
objection with respect to the fairness and reasonableness of the sales agency
terms and arrangements.

(i) Additional Certificates. The Company shall have furnished to Wedbush such
certificates, in addition to those specifically mentioned herein, as Wedbush may
have reasonably requested as to the accuracy and completeness of any statement
in the Registration Statement, the Prospectus or the General

-19-

--------------------------------------------------------------------------------

Disclosure Package, as to the accuracy of the representations and warranties of
the Company herein, as to the performance by the Company of its obligations
hereunder, or as to the fulfillment of the conditions concurrent and precedent
to Wedbush’s obligations hereunder.

(j) Copies. The Company will furnish Wedbush with such conformed copies of such
opinions, certificates, letters and documents as Wedbush may reasonably request.
Wedbush may in its sole discretion waive compliance with any conditions to its
obligations hereunder.



  10. Indemnification and Contribution.




(a) Indemnification of Wedbush. The Company will indemnify and hold harmless
Wedbush, its partners, members, directors, officers, employees, agents,
affiliates and each person, if any, who controls Wedbush within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the Act, the
Exchange Act, other Federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of the Registration
Statement or any amendment thereof, the General Disclosure Package, any issuer
free writing prospectus as defined in Rule 433(h) under the Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Act, or the Prospectus or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any such loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with written information furnished to the
Company by Wedbush specifically for use therein, it being understood and agreed
that the only such information furnished by Wedbush consists of the information
described as such in subsection (b) below.

(b) Indemnification of Company. Wedbush will indemnify and hold harmless the
Company, each of its directors and each of its officers who signs the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act (each, an
“Agent Indemnified Party”), against any losses, claims, damages or liabilities
to which such Agent Indemnified Party may become subject, under the Act, the
Exchange Act, other Federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of the Registration
Statement or any amendment thereof, the General Disclosure Package, any issuer
free writing prospectus, any Company information that the Company has filed, or
is required to file, pursuant to Rule 433(d) under the Act, or the Prospectus or
any amendment or supplement thereto, or arise out of or are based upon the
omission or the alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by Wedbush
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by such Agent Indemnified Party in connection with
investigating or defending against any such loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever

-20-

--------------------------------------------------------------------------------

(whether or not such Agent Indemnified Party is a party thereto), whether
threatened or commenced, based upon any such untrue statement or omission, or
any such alleged untrue statement or omission as such expenses are incurred, it
being understood and agreed that the only information furnished by Wedbush
specifically for inclusion in the Registration Statement, the General Disclosure
Package, the Prospectus or any issuer free writing prospectus consists of (i)
the name, “Wedbush PacGrow Life Sciences” on the cover page of the Prospectus
Supplement, (ii) the 3.0% commission set forth on the cover of the Prospectus
and in the “Plan of Distribution” section of the Prospectus and (iii) the
information contained in the last sentence of the first paragraph of the “Plan
of Distribution” section of the Prospectus.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. The
indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (i) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (ii)
the indemnified party has concluded (based on advice of counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(iii) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party), or (iv) the indemnifying
party has not in fact employed counsel reasonably satisfactory to the
indemnified party to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and Wedbush on the other from the offering of the
Shares or (ii) if the allocation provided by clause (i) above is not permitted
by applicable

-21-

--------------------------------------------------------------------------------

law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company on the one hand and Wedbush on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and Wedbush on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by Wedbush. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Wedbush and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim that is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), Wedbush
shall not be required to contribute any amount in excess of the amount by which
total compensation received by Wedbush hereunder exceeds the amount of any
damages which Wedbush has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Company and Wedbush agree that it would
not be just and equitable if contribution pursuant to this Section 10(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
10(d).

(e) Control Persons. The obligations of the Company under this Section shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
Wedbush within the meaning of the Act; and the obligations of Wedbush under this
Section shall be in addition to any liability that Wedbush may otherwise have
and shall extend, upon the same terms and conditions, to each director of the
Company, to each officer of the Company who has signed the Registration
Statement and to each person, if any, who controls the Company within the
meaning of the Act.

     11. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of Wedbush set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of Wedbush, the
Company or any of their respective representatives, officers or directors or any
controlling person, and will survive delivery of and payment for the Shares.



  12. Termination.




(a) By the Company. The Company shall have the right, by giving written notice
as hereinafter specified, to terminate this Agreement in its sole discretion at
any time. Any such termination shall be without liability of any party to any
other party, except that (i) with respect to any pending sale through Wedbush
for the Company, the obligations of the Company, including, but not limited to,
its obligations under Section 5 above, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 4(b),
Section 6 and Section 10 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(b) By Wedbush. Wedbush shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale through Wedbush for the

-22-

--------------------------------------------------------------------------------

Company, the obligations of the Company, including, but not limited to, its
obligations under Section 5 above, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 4(b),
Section 6 and Section 10 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(c) Effect of Termination. This Agreement shall remain in full force and effect
until and unless terminated hereunder pursuant to Section 12(a) or (b) above or
otherwise by mutual agreement of the parties; provided that any such termination
by mutual agreement or pursuant to this clause (c) shall in all cases be deemed
to provide that Section 4(b), Section 6 and Section 10 of this Agreement shall
remain in full force and effect.

(d) Effective Date of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of such notice by Wedbush or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Shares,
such sale shall settle in accordance with the provisions of Section 5.

     13. Notices. All communications hereunder will be in writing and, if sent
to Wedbush, will be mailed, delivered or telegraphed and confirmed to Wedbush
Securities Inc., One Bush Street, Suite 1700, San Francisco, California 94104;
Attention: Head of Equity Capital Markets, or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to it at 245 First Street, Third
Floor, Cambridge, Massachusetts 02142; Attention: Chief Financial Officer.

     14. Successors. This Agreement will inure to the benefit of and be binding
upon parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 10, and no other person
will have any right or obligation hereunder

     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

     16. Inconsistent Provisions. In the event of any conflict between the terms
of this Agreement and the terms of that certain engagement letter between the
Company and Wedbush dated June 12, 2012, the terms of this Agreement shall
control.

17. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) No Other Relationship. Wedbush has been retained solely to act as agent in
connection with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company and Wedbush has been created in respect of any
of the transactions contemplated by this Agreement, irrespective of whether
Wedbush has advised or is advising the Company on other matters;

(b) Absence of Obligation to Disclose. The Company has been advised that Wedbush
and its affiliates are engaged in a broad range of transactions that may involve
interests that differ from those of the Company and that Wedbush has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

(c) Waiver. The Company waives, to the fullest extent permitted by law, any
claims it may have against Wedbush for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that Wedbush shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty

-23-

--------------------------------------------------------------------------------

claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

     18. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The Company hereby submits
to the non-exclusive jurisdiction of any court of the State of New York located
in New York County or the United States District Court for the Southern District
of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated thereby. The Company irrevocably and
unconditionally waives any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated thereby in any court of the State of New York located in New York
County or the United States District Court for the Southern District of New York
and irrevocably and unconditionally waives and agrees not to plead or claim in
any such court that any such suit or proceeding in any such court has been
brought in an inconvenient forum.

[The remainder of this page is intentionally left blank]

-24-

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company one of the counterparts hereof, whereupon
it will become a binding agreement between the Company and you in accordance
with its terms.



Very truly yours,

ZALICUS INC.






By: /s/ Mark H.N. Corrigan
Name: Mark H.N. Corrigan, M.D.
Title: President and Chief Executive Officer




Signature Page to Equity Distribution Agreement

--------------------------------------------------------------------------------

The foregoing Equity Distribution Agreement is hereby confirmed and accepted as
of the date first above written.



WEDBUSH SECURITIES INC.






By: /s/ Benjamin J. Davey
Name: Benjamin J. Davey
Title: Managing Director, ECM




--------------------------------------------------------------------------------



SCHEDULE I




Permitted Free Writing Prospectuses



NONE




--------------------------------------------------------------------------------



SCHEDULE II

List of Subsidiaries




Zalicus Pharmaceuticals Ltd.—formed in British Columbia Zalicus Securities
Corporation—incorporated in Massachusetts

--------------------------------------------------------------------------------



EXHIBIT A






Form of Transaction Confirmation






[Wedbush Securities Inc. Letterhead]

VIA ELECTRONIC MAIL






[ ], 20[ ]






Zalicus Inc.
245 First Street, Third Floor
Cambridge, Massachusetts 02142






Attention: [ ]






TRANSACTION CONFIRMATION






Dear [ ]:




This Confirmation sets forth the terms of the agreement of Wedbush Securities
Inc. (“Wedbush”) with Zalicus Inc. (the “Company”) relating to the sale of
shares of the Company’s common stock, par value $0.001 per share, having an
aggregate gross sales price of up to $[ ] pursuant to the Equity Distribution
Agreement between the Company and Wedbush, dated June [ ], 2012 (the
“Agreement”). Unless otherwise defined below, capitalized terms defined in the
Agreement shall have the same meanings when used herein.

By countersigning or otherwise indicating in writing the Company’s acceptance of
this Confirmation (an “Acceptance”), the Company shall have agreed with Wedbush
to engage in the following transaction:

[Number of Shares to be sold][Aggregate Gross Price of Shares to be sold]:    [ 
  ]  Minimum price at which Shares may be sold: $[ ]          Date(s) on which
Shares may be sold: [ ]          Compensation to Wedbush (if different than the
Agreement): [ ]         


Manner in which Shares are to be sold: [ ]

--------------------------------------------------------------------------------

The transaction set forth in this Confirmation will not be binding on the
Company or Wedbush unless and until the Company delivers its Acceptance;
provided, however, that neither the Company nor Wedbush will be bound by the
terms of this Confirmation unless the Company delivers its Acceptance by [ ]
am/pm (New York time) on [the date hereof/ [ ], 20[ ].

By delivering its Acceptance, the Company shall have agreed with Wedbush that
the Prospectus (as defined in the Agreement), including the Incorporated
Documents, as of the date of the Acceptance, does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

The transaction, if it becomes binding on the parties, shall be subject to all
of the representations, warranties, covenants and other terms and conditions of
the Agreement, except to the extent amended or modified hereby, all of which are
expressly incorporated herein by reference. Each of the representations and
warranties set forth in the Agreement shall be deemed to have been made at and
as of the date of the Company’s Acceptance, and at every Time of Sale and any
Settlement Date.

If the foregoing conforms to your understanding of our agreement, please so
indicate your Acceptance by signing below.



Very truly yours,

WEDBUSH SECURITIES INC.






By:
____________________________
Name:
Title:

ACCEPTED as of the date first above written






ZALICUS INC.






By:
____________________________
Name:
Title:




[Note: The Company’s Acceptance may also be evidenced by a separate written
acceptance referencing this Confirmation and delivered in accordance with the
Agreement]

--------------------------------------------------------------------------------